       Case 1:19-cv-10506-AT-SLC Document 106 Filed 09/03/21 Page 1 of 1




Via ECF

Hon. Sarah L. Cave
United States Magistrate Judge
United States District Court-SDNY
500 Pearl Street, Courtroom 18A
New York, NY 10007

       Re:     Sydney Hyman v. Andrew Fabbri and Jessica Cohen
               Case No. 19-civ. 10506 (AT)
               Expert Witness Discovery

 September 3, 2021

 Dear Honorable Cave:

 This firm represents the Defendants, Andrew Fabbri and Jessica Cohen (“the
 Defendants”), in the above-referenced matter. We write to inform the Court of, and
 get its assent on, the Parties’ agreement to extend the dates for Expert Witness
 Discovery to September 28, 2021, while leaving untouched the due date for the
 Parties’ Case Management Letter.

 Opposing Counsel have met and conferred, and agreed to extend the witness
 designation deadline from August 30, 2021, to September 7, 2021. Counsel for the
 Parties have further agreed to complete expert witness depositions by the 28th of this
 month so as not to interfere with the Case Management Letter.

 As such, we respectfully request the Court’s approval of this consensual extension of
 Expert Witness Discovery.
                                The parties' requested extension, until September 28, 2021, of the
Respectfully Submitted,         deadline to complete expert discovery (ECF No. 105) is GRANTED.
                                Expert disclosures shall be served by September 7, 2021, and
                                expert depositions shall be completed by September 28, 2021. All
/s/ Murad Michael Khan          other terms of the Court's order at ECF No. 104 remain in effect.
Murad Michael Khan, Esq.         The Clerk of Court is respectfully directed to close ECF No. 105.
Khan Johnson LLC
413 W 14th Street
                                 SO ORDERED       9/3/2021
2nd Floor
New York, NY 10014
202-810-2399
                                       Khan Johnson
                                                1 LLC                                            1
                           413 W 14 Street 2 Floor  New York, NY 10014
                                   th        nd

                               Phone 202-810-2399  Fax 202-478-2399
                             info@khanjohnson.com  khanjohnson.com
